 Case 1:18-cv-00755-JTN-ESC ECF No. 33 filed 12/04/18 PageID.159 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 GRG VENTURES, LLC,

        Plaintiff,
                                                                      Case No. 1:18-cv-755
 v.
                                                                      HON. JANET T. NEFF
 DBEC, LLC,

        Defendant.
 ____________________________/


                                             ORDER

       Plaintiff filed this trademark infringement case on July 9, 2018. On September 11, 2018,

this Court ordered Defendant to secure counsel to appear on its behalf and to file an answer or

responsive pleading to the Complaint (Order, ECF No. 12). Defendant failed to do so. On October

8, 2018, Plaintiff applied for entry of default against Defendant (ECF No. 13), and default was

entered as to Defendant on October 10, 2018 (ECF No. 17). On October 30, 2018, Plaintiff filed

a Motion for Entry of Default Judgment Against DBEC, LLC (ECF No. 21). Counsel for

Defendant filed an appearance on November 26, 2018. On November 27, 2018, Defendant filed

a Pre-Motion Conference Request (ECF No. 29), proposing to file a motion to dismiss under FED.

R. CIV. P. 12(b)(6) for failure to state a claim. However, as Plaintiff points out in its response in

opposition (ECF No. 30 at PageID.153), a motion under Rule 12(b) “must be made before

pleading,” FED. R. CIV. P. 12(b), and here, a default against Defendant is in place. Therefore,

       IT IS HEREBY ORDERED that Defendant’s Pre-Motion Conference Request (ECF No.

29) is DENIED.
 Case 1:18-cv-00755-JTN-ESC ECF No. 33 filed 12/04/18 PageID.160 Page 2 of 2



       IT IS FURTHER ORDERED that Defendant shall, not later than December 18, 2018,

show cause, in writing, why this Court should not proceed with deciding Plaintiff’s Motion for

Entry of Default Judgment Against DBEC, LLC (ECF No. 21).



Dated: December 4, 2018                                    /s/ Janet T. Neff
                                                         JANET T. NEFF
                                                         United States District Judge




                                              2
